[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               March 13, 2006
                               No. 05-12602                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                       D. C. Docket No. 04-00336-CR-S

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

     versus

CHRISTOPHER EDWARD PERSALL,
a/k/a Christopher Persall,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama.
                       _________________________

                              (March 13, 2006)

Before ANDERSON, BIRCH and HILL, Circuit Judges.

PER CURIAM:

     Christopher Edward Persall appeals his seventy (70) month sentence for
possession of child pornography, 18 U.S.C. § 2252A(a)(5)(B), receipt of child

pornography, 18 U.S.C. § 2252A(a)(2)(A), and possession of child pornography

under Section 2252A(a)(5)(B)(as amended).1 The sole issue raised on appeal by

Persall is a Booker issue, i.e., that the district court erred by enhancing his sentence

in excess of the guidelines range for his crime by using facts not admitted to by

him and not found by a jury. Booker v. Washington, 125 S.Ct. 738 (2005).

       This issue is entirely without merit as Persall was sentenced on April 21,

2005, under the post-Booker advisory guidelines and not the pre-Booker mandatory

guidelines system.2 After Booker, “the use of extra-verdict enhancements in an

advisory guidelines system is not unconstitutional.” United States v. Chau, 426

F.3d 1318, 1323 (11 th Cir. 2005).

       Therefore, Persall’s argument fails under the precedent of this circuit. See

also United States v. Winingear, 422 F.3d 1241, 1244 (11 th Cir. 2005); United

States v. Duncan, 400 F.3d 1297, 13044-05 (11 th Cir. 2005). Finding no error, the

sentencing judgment of the district court as to Persall is affirmed.

       AFFIRMED.

       1
         Although counts one and two addressed the same crime under Section 2252A(a)(5)(B),
Persall’s possession occurred both before and after a statutory amendment that lengthened the
maximum statutory penalty for the crime.
       2
         In sentencing him, the district court expressly stated that sentence was imposed under
the Sentencing Reform Act of 1984, as modified by the Supreme Court decision in Booker. R6-
16.

                                               2